STRAS, Justice
(concurring).
I join the court’s opinion, except its analysis of the doctrine of equitable tolling. I agree with the court’s conclusion that the time restriction in Minn.Stat. § 590.01, subd. 4(c) (2010), is not a jurisdictional limitation. But I disagree with the court’s reliance on equitable tolling in reaching that conclusion. I further disagree with the suggestion in the court’s opinion that equitable tolling would apply in appropriate factual circumstances to revive an otherwise untimely petition for postconviction relief. I therefore write separately to express my view that the doctrine of equitable tolling is unavailable under Minn.Stat. § 590.01, subd. 4(c).
I.
Minnesota Statutes § 590.01, subd. 4(a), provides that “[n]o petition for postconviction relief may be filed more than two years after the later of’ the entry of judgment or sentence or the disposition of a petitioner’s direct appeal. Minn.Stat. § 590.01, subd. 4(a) (2010). A court, however, may consider a petition that otherwise does not satisfy the general 2-year time limit in subdivision 4(a) if the petition satisfies one of five exceptions in Minn. Stat. § 590.01, subd. 4(b) (2010):
(1) the petitioner establishes that a physical disability or mental disease precluded a timely assertion of the claim;
(2) the petitioner alleges the existence of newly discovered evidence, including scientific evidence, that could not have been ascertained by the exercise of due diligence by the petitioner or petitioner’s attorney within the two-year time period for filing a postconviction petition, and the evidence is not cumulative to evidence presented at trial, is not for impeachment purposes, and establishes by a clear and convincing standard that the petitioner is innocent of the offense or offenses for which the petitioner was convicted;
(3) the petitioner asserts a new interpretation of federal or state constitutional or statutory law by either the United States Supreme Court or a Minnesota appellate court and the petitioner establishes that this interpretation is retroactively applicable to the petitioner’s case;
*618(4) the petition is brought pursuant to subdivision 3 [which governs petitions from persons who were convicted and sentenced for a crime committed before May 1,1980]; or
(5) the petitioner establishes to the satisfaction of the court that the petition is not frivolous and is in the interests of justice.
As the court explains, the five exceptions in subdivision 4(b) are subject to their own time limitation, set forth in Minn.Stat. § 590.01, subd. 4(c). Under subdivision 4(c), any petition invoking an exception under subdivision 4(b) “must be filed within two years of the date the claim arises.” Minn.Stat. § 590.01, subd. 4(c) (emphasis added). For three reasons, I would conclude that equitable tolling of subdivision 4(c) is not permitted.
First, the plain and unambiguous language of subdivision 4(c) includes a mandatory directive that any postconviction petition invoking an exception “must be filed within two years of the date the claim arises.” By using the auxiliary verb “must” in conjunction with the phrase “be filed” in subdivision 4(c), the statute contains a clear command that the filing requirement is mandatory and without exception. See The American Heritage Dictionary of the English Language 1160 (4th ed.2009) (defining “must” as “To be obliged or required by morality, law, or custom ... To be compelled, as by a physical necessity or requirement ... Used to express a command or admonition”). Construing the statute to incorporate equitable tolling would create an exception to subdivision 4(c) that does not exist. Put differently, permitting equitable tolling requires changing the text of subdivision 4(c) to say that a petition “should be filed within two years of the date the claim arises” or “must be filed within two years of the date the claim arises, except when equitable tolling applies.” Because the Legislature did not adopt either of those alternatives, I would conclude that the plain, unambiguous language-of subdivision 4(c) bars the application of equitable tolling. See Larson v. State, 790 N.W.2d 700, 703 (Minn.2010) (“If a statute is unambiguous, then we must apply the statute’s plain meaning.”).
Second, the language and structure of subdivision 4 as a whole reinforce my interpretation of subdivision 4(c)’s text. As stated above, the Legislature explicitly listed five exceptions to the general 2-year time limit in subdivision 4(a). In the same subdivision of the same statute, however, the Legislature did not include any exceptions to the 2-year time limit of subdivision 4(c). According to Minn.Stat. § 645.19 (2010), “[exceptions expressed in a law shall be construed to exclude all others.”1 Given that interpretive rule, we *619must construe the Legislature’s choice to provide express exceptions in one section of the statute as the implied exclusion of exceptions elsewhere in the statute. See 2A Norman J. Singer and J.D. Shambie Singer, Statutes and Statutory Construction § 46.7 (7th ed.2007) (“Where one section of a statute contains a particular provision, omission of the same provision from a similar section is significant to show different legislative intent for the two sections.”); see also Genin v. 1996 Mercury Marquis, 622 N.W.2d 114, 118 (Minn.2001) (citing the same point). It would therefore contravene legislative intent to read any exceptions into the clear and unambiguous language of subdivision 4(c). See State v. Carufel, 783 N.W.2d 539, 545 (Minn.2010) (“[T]he court cannot add words to a statute not supplied by the [Legislature.”).
Third, the inclusion of the interests of justice exception in subdivision 4(b)(5) provides evidence that the exclusion of equitable tolling was intentional. That is because the interests of justice exception and equitable tolling share a number of similarities. Both doctrines are equitable in nature and relief may be granted under each only in exceptional or extraordinary circumstances. Compare Holland v. Florida, — U.S. —, 130 S.Ct. 2549, 2562, 177 L.Ed.2d 130 (2010) (explaining that a habeas corpus petitioner is entitled to equitable tolling only if he diligently pursued his rights but was prevented from vindicating those rights by “extraordinary circumstances”), with Gassler v. State, 787 N.W.2d 575, 586 (Minn.2010) (“[W]e have only applied the interests of justice in exceptional situations.”). Both doctrines also consider similar factors, such as a party’s diligence in asserting his or her rights. See Holland, 130 S.Ct. at 2562; Gassler, 787 N.W.2d at -586-87. Accordingly, to the extent the Legislature intended to provide an equity-based exception for untimely petitions, it did so by expressly adopting the interests of justice exception.2
II.
For the foregoing reasons, I disagree with the court’s reliance on the doctrine of equitable tolling in concluding that the time restriction in Minn.Stat. § 590.01, subd. 4(c), is not a jurisdictional limitation. I would conclude instead that the doctrine of equitable tolling does not apply to post-conviction petitions filed under Minn.Stat. § 590.01.

. The court relies extensively on Holland v. Florida, — U.S. —, 130 S.Ct. 2549, 177 L.Ed.2d 130 (2010), in suggesting that equitable tolling may apply to subdivision 4(c). In Holland, the Supreme Court concluded that 28 U.S.C. § 2244(d) (2006), which provides a 1-year statute of limitations for filing a habe-as petition in federal court, is subject to equitable tolling. Holland, 130 S.Ct. at 2560. In reaching that conclusion, the Supreme Court relied on the "rebuttable presumption in favor of equitable tolling” of federal statutes. Id. (internal quotation marks omitted). Given the rule in Minn.Stat. § 645.19, however, Minnesota's postconviction statute does not operate against a rebuttable presumption in favor of equitable tolling.
Holland is also distinguishable because 28 U.S.C. § 2244 does not include a provision similar to Minn.Stat. § 590.01, subd. 4(c), which contains mandatory language explicitly limiting the time within which a petition relying on an exception in subdivision 4(b) must be filed. Accordingly, unlike 28 U.S.C. § 2244, Minn.Stat. § 590.01 is "highly detailed” and "reiterate[s] its limitations several times in several different ways.” Holland, 130 S.Ct. at 2561 (quoting United States v. Brockamp, 519 U.S. 347, 350-51, 117 S.Ct. 849, 136 L.Ed.2d 818 (1997)) (internal quotation marks omitted).


. Unlike Minnesota’s postconviction statute, the federal habeas statute, 28 U.S.C. § 2244, does not contain a list of exceptions to the 1-year time requirement for filing a habeas corpus petition, much less a specific exception resembling the interests of justice exception in subdivision 4(b)(5). Thus, unlike the Minnesota Legislature, Congress has not displayed an intent in 28 U.S.C. § 2244 to include one type of equitable exception but to forego another. This fact further explains why the federal statute is not, as the court suggests, “analogous” to our own postconviction statute.